--------------------------------------------------------------------------------

Exhibit 10.1
 
CLEARSIGN COMBUSTION CORPORATION

 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (the "Agreement") is entered into by and between
ClearSign Combustion Corporation, a Washington corporation (the "Company"), and
Integrated Surgical Systems, Inc., a Delaware corporation ("Purchaser").
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchaser hereby agree as
follows:
 
1.             Purchase of Common Stock.
 
(a)           Subject to the terms and conditions of this Agreement, the
Purchaser hereby subscribes for the number of shares of the Company’s Common
Stock (as defined below) set forth in Section 5(b) (the "Shares") at a purchase
price of $2.75 per Share (such price per share, the "Purchase Price," and the
total amount to be paid for the Shares, the "Subscription Amount").  Fractional
shares of Common Stock will not be issued, and the number of shares of Common
Stock to be issued in respect of a given Subscription Amount will be reduced to
the nearest whole share.  The purchase and sale of the Initial Shares (as
defined below) and the Additional Shares (as defined below) shall sometimes be
referred to herein as the “Offering.”
 
(b)           The Company is initially offering a total of 727,273 shares of
Common Stock (the “Initial Shares”), for aggregate proceeds of
$2,000,000.75.  The Purchaser is owned in part by Christopher Marlett and Robert
Levande (the “Affiliated Purchaser Stockholders”) who are affiliated with MDB
Capital Group, LLC, a California limited liability company (the “Placement
Agent”), which has been retained by the Company as its placement agent for the
Offering.  Christopher Marlett is the Chief Executive Officer and a director of
the Purchaser and the Chief Executive Officer of the Placement Agent and Robert
Levande is the Secretary and a director of the Purchaser and a Senior Managing
Director of Investing Banking of the Placement Agent.
 
(c)           The Purchaser agrees that in addition to the Initial Shares, the
Company shall have the right to sell up to an additional 363,636 shares of
Common Stock (the “Additional Shares”) to other persons; provided, however, that
all such Additional Shares are sold on or before the Final Closing Date.  All
agreements to purchase the Securities in the Offering shall be pursuant to
agreements with terms and conditions reasonably acceptable to the Placement
Agent.  The Initial Shares and the Additional Shares shall be sometimes referred
to herein as the “Securities.”
 
2.             Closing.
 
(a)           On or prior to the applicable Closing Date (as defined below),
Purchaser shall deliver or cause to be delivered the following in accordance
with the subscription procedures described in Section 2(b) below:
 
(i)             a completed and duly executed copy of this Agreement and a
spousal consent substantially in the form of Exhibit B, attached hereto (the
“Spousal Consent”);
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)            a duly executed copy of the escrow agreement, substantially in
the form of Exhibit C, attached hereto (the “Escrow Agreement”); and
 
(iii)           an amount equal to the Subscription Amount, in immediately
available funds in the form of (X) a certified or cashier’s check payable to the
order of “Richardson & Patel LLP Client Trust Account f/b/o ClearSign Combustion
Corporation” or (Y) a wire transfer of immediately available funds to the Escrow
Holder (as defined below), in accordance with the Escrow Holder’s written
instructions.
 
(b)           The Purchaser shall deliver or cause to be delivered the closing
deliveries described above to Richardson & Patel LLP (the “Escrow Holder”) at
the following address:
 
Douglas Gold, Chief Financial Officer
c/o Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, California 90024
 
(c)           This Agreement sets forth various representations, warranties,
covenants and agreements of the Company and the Purchaser, as the case may be,
all of which shall be deemed made, and shall be effective without further action
by the Company and the Purchaser, immediately upon the Company’s acceptance of
the Purchaser’s subscription and shall thereupon be binding upon the Company and
the Purchaser.  Acceptance shall be evidenced only be execution of this
Agreement by the Company on its signature page attached hereto and the Company
shall have no obligation hereunder to the Purchaser until the Company shall have
delivered to the Purchaser a fully executed copy of this Agreement.  Upon
acceptance of the Purchaser's subscription, the Company shall deliver to
Purchaser, a certificate representing the Shares (which shall be issued in the
name described in Section 5(b)) on the applicable Closing Date.
 
(d)           The initial closing of the purchase and sale of the Securities
shall be consummated on a date to be determined by the Company, which shall be
from April 13, 2011 to April 30, 2011 (the “Initial Closing Date”); provided,
however, that the Company reserves the right to extend the Offering, with the
written approval of the Purchaser, for up to an additional 60 days beyond the
Initial Closing Date (the “Final Closing Date” and together with the Initial
Closing Date, the “Closing Dates”).  If the Company elects to extend the
Offering, so long as it has sold Initial Shares having a value of $1,000,000 to
Accredited Investors other than the Purchaser, it shall cause all funds held by
the Escrow Holder to be delivered to it on the Initial Closing Date.  The
Company shall cause any additional funds received from additional subscriptions
accepted following the Initial Closing Date to be delivered to the Company on
the Final Closing Date.
 
3.             Company Representations and Warranties.  The Company hereby
represents and warrants that, as of the Closing Date applicable to the
Purchaser:
 
(a)           Organization and Business.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Washington and has all requisite corporate power and authority to carry on its
business as now conducted and as proposed to be conducted.  The Company has no
direct or indirect subsidiaries.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership or use of property or the nature of the business conducted
by it makes such qualification necessary except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect.  As used
in this Agreement, the term “Material Adverse Effect” means any material adverse
effect on the business, operations, assets (including intangible assets),
liabilities (actual or contingent), financial condition, or prospects of the
Company, if any, taken as a whole, or on the transactions contemplated hereby or
by the other Transaction Documents (as defined below).  Information about the
Company’s business is included on Exhibit A to this Agreement (the “Company
Information”).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Capitalization.
 
(i)           The authorized capital stock of the Company consists of 52,000,000
shares of which, 2,000,000 shares are Preferred Stock, par value $0.0001 per
share (the “Preferred Stock”), none of which are issued and outstanding; and
50,000,000 shares are Common Stock, par value $0.0001 per share (the "Common
Stock"), of which 2,307,821 shares are issued and outstanding and 500,000 shares
are reserved for issuance in accordance with the terms of the ClearSign
Combustion Corporation 2011 Equity Incentive Plan (the “Plan”) (under which
there are no stock options to purchase shares of Common Stock granted and
outstanding).  A list of the Common Stock held by the Company’s officers,
directors, 5% shareholders, and all other holders of capital stock of the
Company (without taking into consideration the shares of Common Stock issued in
connection with the Offering ), is set forth on Schedule 3(b)(i) to this
Agreement, and there is no other outstanding capital stock of the
Company.  Schedule 3(b)(i) to this Agreement also sets forth the outstanding
capital stock of the Company after giving effect to the closing/s of the
Offering (assuming all Securities are fully subscribed), on a fully-diluted
basis.
 
(ii)           Except as set forth on Schedule 3(b)(ii) to this Agreement, all
of such outstanding shares of Common Stock have been issued in compliance with
all applicable federal and state securities laws and are duly authorized and
have been validly issued, fully paid and nonassessable.  All Securities have
been duly reserved for future issuance.
 
(iii)           No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights of anyone or any mortgage, lien,
title claim, assignment, encumbrance, security interest, adverse claim, contract
of sale, restriction on use or transfer (other than restrictions on transfer
under applicable state and federal securities laws or "blue sky" or other
similar laws (collectively, the “Securities Laws”)) or other defect of title of
any kind (each, a “Lien”) imposed through the actions or failure to act of the
Company.  Except as disclosed in Schedule 3(b)(iii) to this Agreement: (i) there
are no outstanding options, warrants, scrip, rights to subscribe for, puts,
calls, rights of first refusal, agreements, understandings, claims or other
commitments or rights of any character whatsoever relating to, or securities or
rights convertible into or exchangeable for any shares of capital stock of the
Company, or arrangements by which the Company is or may become bound to issue
additional shares of capital stock of the Company, (ii) there are no agreements
or arrangements under which the Company is obligated to register the sale of any
of its or their securities under the Securities Act of 1933, as amended (the
“Securities Act”) and (iii) there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) that will be triggered by the issuance of
the Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforceability.  All corporate action on the part
of the Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of the Transaction Documents, the
performance of all obligations of the Company under the Transaction Documents,
and the authorization, issuance, sale and delivery of the Securities has been
taken, and each Transaction Document constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(d)           Valid Issuance.  The Shares being acquired by the Purchaser
hereunder, when issued, sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid, and nonassessable, and will be free of Liens other than
restrictions on transfer under this Agreement.
 
(e)           Litigation.  There is no action, suit, proceeding or investigation
pending or, to the Company's knowledge, currently threatened against the
Company.  The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate.
 
(f)            No Conflict.  The execution, delivery and performance of this
Agreement, the Escrow Agreement, and the other agreements entered into by the
Company in connection with the Offering (the “Transaction Documents”) and the
consummation by the Company of the transactions contemplated hereby and thereby
will not: (i) conflict with or result in a violation of any provision of the
charter or by-laws of the Company or (ii) violate or conflict with, or result in
a breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or by which any property or
asset of the Company is bound or affected.  The Company is not in violation of
its charter, bylaws, or other organizational documents.  The Company is not in
default (and no event has occurred which with notice or lapse of time or both
could put the Company in default) under, and the Company has not taken any
action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any Material Agreement
(as defined below).  The business of the Company is not being conducted in
violation of any law, rule, ordinance or regulation of any governmental entity,
except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect.  Except for filings pursuant to
Regulation D of the Securities Act, and applicable state securities laws, which
have been made or will be made by the Company in the required time thereunder,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement or any Transaction Document in accordance with the terms hereof or
thereof or to issue and sell the Securities in accordance with the terms hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Intellectual Property.  Other than the listing of 30 inventions of
the Company whose patent applications have yet to be filed (the “Confidential
IP”), Schedule 3(g) to this Agreement sets forth a complete and accurate listing
of all of the Company’s patents, patent applications, provisional patents,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, formulae, mask works, customer lists,
internet domain names, know-how and other intellectual property, including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems, procedures or registrations or applications relating to
the same (collectively, including the Confidential IP, the “Intellectual
Property”).  At the Purchaser’s request the Company shall make available to the
Purchaser prior to the applicable Closing Date the Confidential IP; provided,
that, the Purchaser execute and deliver a non-disclosure agreement relating to
the Confidential IP that is reasonably acceptable to the Company.  The Company
owns valid title, free and clear of any Liens, or possesses the requisite valid
and current licenses or rights, free and clear of any Liens, to use all
Intellectual Property in connection with the conduct its business as now
operated, and to the best of the Company’s knowledge, as presently contemplated
to be operated in the future.  There is no claim or action by any person
pertaining to, or proceeding pending, or to the Company’s knowledge threatened,
which challenges the right of the Company  with respect to any Intellectual
Property necessary to enable it to conduct its business as now operated, and to
the Company’s knowledge, as presently contemplated to be operated in the
future.  To the best of the Company’s knowledge, the Company’s current and
intended products, services and processes do not infringe on any Intellectual
Property or other rights held by any person, and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing.  The
Company has not received any notice of infringement of, or conflict with, the
asserted rights of others with respect to the Intellectual Property.  It will
not be necessary to use any inventions of any of its employees or consultants
(or persons it currently intends to hire) made prior to their employment by the
Company.  Each employee and consultant of the Company has assigned to the
Company all intellectual property rights he or she owns that are related to the
Company’s business as now conducted and as presently proposed to be conducted.
 
(h)           Proprietary Information Agreements.  The Company has taken all
reasonable security measures to protect the secrecy, confidentiality and value
of all trade secrets, know-how, inventions, designs, processes and technical
data required to conduct its business (“Proprietary Information”).  Each current
and former employee of the Company has executed an agreement assigning all
Proprietary Information made or reduced to practice by such employee in the
course of providing services to the Company and relating to the Company’s
business or business plans (the “Proprietary Information Agreement”).  Except as
set forth on Schedule 3(h) to this Agreement (the “Excluded Inventions”), no
such employee has excluded works or inventions made prior to his or her
employment with the Company from his or her assignment of inventions pursuant to
such employee’s Proprietary Information Agreement .  It is not nor will it be
necessary for the Company to use any Excluded Inventions, except for Excluded
Inventions that have been assigned to the Company.  Each consultant to the
Company that has had access to Intellectual Property material to the Company’s
business and operations has entered into a confidentiality and invention
assignment agreement.  No officer, employee or consultant of the Company is in
violation of such confidential information and invention assignment agreement or
any prior employee contract or proprietary information agreement with any other
corporation or third party.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)            Material Agreements.  Except as disclosed on Schedule 3(i) to
this Agreement (each contract, agreement, commitment or understanding disclosed
on Schedule 3(i) being hereinafter referred to as a "Material Agreement") or as
contemplated by this Agreement or any Transaction Document, there are no
agreements, understandings, commitments, instruments, contracts, employment
agreements, proposed transactions or judgments to which the Company is a party
or by which it is bound which may involve obligations (contingent or otherwise),
or a related series of obligations (contingent or otherwise), of or to, or
payments, or a related series of payments, by or to the Company in excess of
$10,000 in any one year.  All Material Agreements are in full force and effect
and constitute legal, valid and binding obligations of the Company, and to the
Company's knowledge, the other parties thereto, and are enforceable in
accordance with their respective terms.  Neither the Company nor any person is
in default under the terms of any Material Agreement, and no circumstance exists
that would, with the giving of notice or the passage of time, constitute a
default under any Material Agreement.
 
(j)            Management.  As of the date of this Agreement, the board of
directors of the Company (the “Board”) consists of two members, namely, Richard
Rutkowski and David Goodson, and the Company has the following officers:
 
Richard Rutkowski
Chairman, Chief Executive Officer
David Goodson
Chief Science Officer
Geoffrey Osler
Chief Marketing Officer, Secretary

 
The compensation of each officer as of the date of this Agreement is included on
Schedule 3(j) of this Agreement.  In addition, information about each officer,
which to the knowledge of the Company is true and correct, is included on
Schedule 3(j) of this Agreement.    The officers do not have formal employment
agreements and serve on an at-will basis.  Prior to an offering of the Common
Stock to the public, the Company intends to enter into a formal employment
agreement with the Chief Executive Officer.
 
(k)           Financial Statements and Budget.  A true and complete copy of (A)
an unaudited balance sheet of the Company as of December 31, 2010 (the “Balance
Sheet”), (B) an unaudited income statement  of the Company for the 9 month
period ended December 31, 2008, and the 12 month periods ended December 31, 2009
and December 31, 2010 (the “Income Statements” and collectively with the Balance
Sheet, the “Financial Statements”) and (C) an operating budget for the Company
for fiscal year 2011 (the “Budget”), are attached as Schedule 3(k) to this
Agreement.  The Financial Statements fairly present the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments (which are not expected to
be material either individually or in the aggregate).  Except as set forth in
the Financial Statements, the Company has no material liabilities or
obligations, contingent or otherwise, other than liabilities incurred in
connection with the consummation of the transactions contemplated under the
Offering, an estimate of which is set forth on Schedule 3(k), and those incurred
in the ordinary course of business subsequent to December 31, 2010.
 
 
6

--------------------------------------------------------------------------------

 
 
(l)            Financial Information and Projections.  Any financial estimates
and projections in the Company Information and/or Budget have been prepared by
management of the Company and are the most current financial estimates and
projections available by the Company.  Although the Company does not warrant
that the results contained in such projections will be achieved, to the best of
the Company’s knowledge and belief, such projections are reasonable estimations
of future financial performance of the Company and its expected financial
position, results of operations, and cash flows for the projection period
(subject to the uncertainty and approximation inherent in any projection).  At
the time they were made, all of the material assumptions upon which the
projections are based were, to the best of the Company’s knowledge and belief,
reasonable and appropriate.  Nothing in this Section 3(l) is intended to modify
or amend in any way the representations and warranties of Purchaser in Section
4.
 
(m)          Tax Matters.  Except as set forth on Schedule 3(m) to this
Agreement, the Company has made or filed all federal, state and foreign income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject and has paid all taxes and other governmental assessments
and charges, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  All such tax returns and reports filed on behalf of the Company were
complete and correct and were prepared in good faith without willful
misrepresentation.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax.  The Company has not
received notice that any of its tax returns is presently being audited by any
taxing authority.
 
(n)           Certain Transactions.  Except as set forth on Schedule 3(n) to
this Agreement, there are no loans, leases, royalty agreements or other
transactions between: (i) the Company or any of its respective customers or
suppliers, and (ii) any officer, employee, consultant or director of the Company
or any person owning five percent (5%) or more of the ownership interests of the
Company or any member of the immediate family of such officer, employee,
consultant, director, stockholder or owner or any corporation or other entity
controlled by such officer, employee, consultant, director, stockholder or
owner, or a member of the immediate family of such officer, employee,
consultant, director, stockholder or owner.
 
(o)           No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any securities offered
in the Offering.
 
(p)           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities.  The issuance of the
Securities will not be integrated (as defined in Rule 502 of the Securities Act)
with any other issuance of the Company’s securities (past, current or future)
that would require registration under the Securities Act of the issuance of the
Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(q)           No Brokers.  The Company has taken no action which would give rise
to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby, other than to the Placement Agent, whose fee is described in Section
4(g).
 
(r)            Offering.  Subject to the accuracy of the Purchaser’s
representations and warranties in Section 4 of this Agreement, and the accuracy
of other purchasers’ representations and warranties in their respective
subscription agreements, the offer, sale and issuance of the Securities in the
Offering, constitute transactions exempt from the registration requirements of
Section 5 of the Securities Act and from the registration or qualification
requirements of applicable state securities laws, and neither the Company nor
any authorized agent acting on its behalf will take any action hereafter that
would cause the loss of such exemption.
 
4.             Purchaser Acknowledgements and Representations.  In connection
with the purchase of the Shares, Purchaser represents and warrants as of the
Closing Date applicable to the Purchaser and/or acknowledges, to the Company,
the following:
 
(a)           Acceptance.  The Company may accept or reject this Agreement and
the number of Shares subscribed for hereunder, in whole or in part, in its sole
and absolute discretion.  The Company has no obligation to issue any of the
Shares to any person who is a resident of a jurisdiction in which the issuance
of the Shares would constitute a violation of the Securities Laws.
 
(b)           Irrevocability.  This Agreement is and shall be irrevocable,
except that the Purchaser shall have no obligations hereunder to the extent that
this Agreement is rejected by the Company.
 
(c)           Binding.  This Agreement and the rights, powers and duties set
forth herein shall be binding upon the Purchaser, the Purchaser's heirs, estate,
legal representatives, successors and assigns and shall inure to the benefit of
the Company, its successors and assigns.
 
(d)           No Governmental Review.  No federal or state agency has made any
finding or determination as to the fairness of the Offering for investment, or
any recommendation or endorsement of the Shares.
 
(e)           Voting Power.  The Shares issued to the Purchaser are entitled to
one vote per share.  The Shares do not entitle the Purchaser to preemptive
rights.
 
 
8

--------------------------------------------------------------------------------

 
 
(f)            Professional Advice; Investment Experience.  The Company has made
available to the Purchaser, or to the Purchaser's attorney, accountant or
representative, all documents that the Purchaser has requested, and the
Purchaser has requested all documents and other information that the Purchaser
has deemed necessary to consider respecting an investment in the Company.  The
Company has provided answers to all questions concerning the Offering and an
investment in the Company.  The Purchaser has carefully considered and has, to
the extent the Purchaser believes necessary, discussed with the Purchaser's
professional technical, legal, tax and financial advisers and his/her/its
representative (if any) the suitability of an investment in the Company for the
Purchaser's particular tax and financial situation.  All information the
Purchaser has provided to the Company concerning the Purchaser and the
Purchaser's financial position is, to Purchaser’s knowledge, correct and
complete as of the date set forth below, and if there should be any material
adverse change in such information prior to the acceptance of this Agreement by
the Company, the Purchaser will immediately provide such information to the
Company.  The Purchaser has such knowledge, skill, and experience in technical,
business, financial, and investment matters so that he/she/it is capable of
evaluating the merits and risks of an investment in the Shares.  To the extent
necessary, the Purchaser has retained, at his/her/its own expense, and relied
upon, appropriate professional advice regarding the technical, investment, tax,
and legal merits and consequences of this Agreement and owning the Shares.  The
Purchaser acknowledges and understands that the proceeds from the sale of the
Shares will be used as described in Section 6(a).
 
(g)           Brokers and Finders; Placement Agent Services.  Other than the
Placement Agent with respect to the Company, no person will have, as a result of
the transactions contemplated by this Agreement, any valid right, interest or
claim against or upon the Company or the Purchaser for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of the Purchaser.  The Purchaser acknowledges that
it is purchasing the Shares directly from the Company and not from the Placement
Agent.  The Purchaser further acknowledges and understands that in consideration
for its services as the placement agent for the Offering, the Placement Agent
shall receive (the “Placement Agent Fee”) (i) shares of Common Stock and a
warrant (collectively, the “Stock Fee”) and (ii) cash in the amount to offset
expenses of the Placement Agent incurred in connection with the Offering.  The
Stock Fee will be in the form of (x) shares of Common Stock equal to 10% of the
gross proceeds from sales of Common Stock made in the Offering divided by the
Purchase Price (the “Placement Agent Common Stock”) and (y) a 5-year warrant to
purchase 10% of the shares of Common Stock sold in the Offering at an exercise
price equal to the Purchase Price (the “Placement Agent Warrant”).  The
Placement Agent has also been retained by the Company as an intellectual
property and business strategy consultant (such services, the “Consulting
Services).  The fee for the Consulting Services is 363,636 shares of Common
Stock (the “Consulting Shares,” and together with the Stock Fee, the “Placement
Agent Shares”), all of which have been earned and shall be issued prior to or on
the First Closing Date (as defined below).
 
(h)           Investment Purpose.  Purchaser is purchasing the Shares for
investment for his, her or its own account only and not with a view to, or for
resale in connection with, any "distribution" thereof within the meaning of the
Securities Act in violation of such act.  Purchaser further represents that
he/she/it does not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares.  If the
Purchaser is an entity, the Purchaser represents that it has not been formed for
the specific purpose of acquiring the Shares.  Purchaser acknowledges that an
investment in the Shares is a high-risk, speculative investment.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)            Reliance on Exemptions.  Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Shares.
 
(j)            Restricted Securities.  Purchaser understands that the Shares are
"restricted securities" under applicable Securities Laws and that, pursuant to
these laws, Purchaser must hold the Shares indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  Purchaser acknowledges that the Company has no
obligation to register or qualify the Shares for resale, except as provided in
Section 9 herein.  Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and requirements relating to the Company which
are outside of the Purchaser's control, and which the Company is under no
obligation and may not be able to satisfy.
 
(k)           Professional Advice.  The Company has not received from its legal
counsel, accountants or professional advisors any independent valuation of the
Company or any of its equity securities, or any opinion as to the fairness of
the terms of the Offering or the adequacy of disclosure of materials pertaining
to the Company or the Offering.
 
(l)            Risk of Loss.  The Purchaser has adequate net worth and means of
providing for his/her/its current needs and personal contingencies to sustain a
complete loss of the investment in the Company at the time of investment, and
the Purchaser has no need for liquidity in the investment in the Shares.  The
Purchaser understands that an investment in the Shares is highly risky and that
he/she/it could suffer a complete loss of his/her/its investment.
 
(m)           Information.  The Purchaser understands that any plans, estimates
and projections, provided by or on behalf of the Company, involve significant
elements of subjective judgment and analysis that may or may not be correct;
that there can be no assurance that such plans, projections or goals will be
attained; and that any such plans, projections and estimates should not be
relied upon as a promise or representation of the future performance of the
Company.  The Purchaser acknowledges that the Company, the Placement Agent nor
anyone acting on the Company’s behalf makes any representation or warranty,
express or implied, as to the accuracy or correctness of any such plans,
estimates and projections, and there are no assurances that such plans,
estimates and projections will be achieved.  The Purchaser understands that the
Company’s technology is new and untested and has not been commercialized and
that there is no guarantee that the technology will be successfully
commercialized.  The Purchaser understands that, because the technology is new
and has not been commercialized, all the risks associated with the technology
are not now known.  Before investing in the Offering, the Purchaser has been
given the opportunity to ask questions of the Company about the technology and
the Company’s business and the Purchaser has received answers to those
questions.
 
 
10

--------------------------------------------------------------------------------

 
 
(n)           Authorization; Enforcement.  Each Transaction Document to which a
Purchaser is a party: (i) has been duly and validly authorized, (ii) has been
duly executed and delivered on behalf of the Purchaser, and (iii) will
constitute, upon execution and delivery by the Purchaser thereof and the
Company, the valid and binding agreements of the Purchaser enforceable in
accordance with their terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.
 
(o)           Residency.  If the Purchaser is an individual, then Purchaser
resides in the state or province identified in the address of such Purchaser set
forth in Section 5; if the Purchaser is a partnership, corporation, limited
liability company or other entity, then the office or offices of the Purchaser
in which its principal place of business is identified in the address or
addresses of the Purchaser set forth in Section 5.
 
(p)           Communication of Offer. The Purchaser was contacted by either the
Company or the Placement Agent with respect to a potential investment in the
Shares.  The Purchaser is not purchasing the Shares as a result of any “general
solicitation” or “general advertising,” as such terms are defined in Regulation
D of the Securities Act, which includes, but is not limited to, any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or on the internet or
broadcast over television, radio or the internet or presented at any seminar or
any other general solicitation or general advertisement.
 
(q)           No Conflicts.  The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Purchaser (if the Purchaser is an entity), (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Purchaser.
 
(r)           Organization.  If the Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  If the Purchaser is an entity, the
execution, delivery and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if the Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of the Purchaser.
 
(s)           No Other Representations.  Other than the representations and
warranties contained herein, such Purchaser has not received and is not relying
on any representation, warranties or assurances as to the Company, its business
or its prospects from the Company or any other person or entity.
 
 
11

--------------------------------------------------------------------------------

 
 
(t)            Legal Representation.  Purchaser hereby acknowledges that: (a)
the Purchaser and the Placement Agent have retained Manatt, Phelps & Phillips,
LLP (“Manatt”) as their respective legal counsel in connection with this
Agreement, the Offering, and the transactions contemplated hereby and thereby
and that the Company shall be responsible for paying the fees and expenses of
Manatt in connection therewith (up to $30,000), (b) the interests of the
Purchaser and Placement Agent may not necessarily coincide with the interests of
the other or any other investor in the Offering, (c) Manatt or its affiliates
(the “Manatt Investor”) may invest in the Offering, and (d) Manatt does not
represent any investor in the Offering other than the Purchaser and the Manatt
Investor.
 
(u)           Execution and Delivery.  The Company and each Purchaser agree that
this Agreement, the Escrow Agreement, and agreements related thereto by the
parties may be executed and delivered by electronic means or in electronic
format via electronic mail (in .pdf or similar format) or facsimile, and each
document or agreement executed in such manner shall be treated for all purposes
as originally executed and delivered agreements and instruments.

 
[remainder of page intentionally left blank; Agreement continues on following
page]

 
12

--------------------------------------------------------------------------------

 
 
                5.           Purchaser Information.
 
(a)           Status as an Accredited Investor.  By initialing the appropriate
space(s) below, the Purchaser represents and warrants that he/she/it is an
"Accredited Investor" within the meaning of Regulation D of the Securities Act.
 
o  a.
A director, executive officer or general partner of Company.
o  b.
A natural person whose individual net worth or joint net worth with spouse at
time of purchase exceeds $1,000,000.  (In calculation of net worth, you may
include equity in personal property and real estate (excluding your principal
residence), cash, short term investments, stocks and securities.  Equity in
personal property and real estate should be based on the fair market value of
such property less debt secured by such property.)
o  c.
A natural person who had an individual income in excess of $200,000 in each of
two most recent years or joint income with spouse in excess of $300,000 in each
of those years and has a reasonable expectation of reaching same level of income
in current year.
o  d.
A corporation, limited liability company, partnership, tax-exempt organization
(under Section 501(c)(3) of Internal Revenue Code of 1986, as amended) or
Massachusetts or similar business trust (i) not formed for specific purpose of
acquiring Common Stock and (ii) having total assets in excess of $5,000,000.
o  e.
An entity which falls within one of following categories of institutional
accredited investors, set forth in 501(a) of Regulation D under Securities Act
[if you have marked this category, also mark which of following items describes
you:]
 
o  1.
A bank as defined in Section 3(a)(2) of Securities Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of Securities
Act whether acting in its individual or a fiduciary capacity.
 
o  2.
A broker/dealer registered pursuant to Section 15 of Securities Exchange Act of
1934.
 
o  3.
An insurance company as defined in Section 2(13) of Securities Act.
 
o  4.
An investment company registered under Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act.
 
o  5.
A Small Business Investment Company licensed by U.S. Small Business
Administration under Section 301(c) or (d) of Small Business Investment Act of
1958.
 
o  6.
Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for
benefit of its employees, if such plan has total assets in excess of $5,000,000.
 
o  7.
Any private business development company as defined in Section 202(a)(22) of
Investment Advisers Act of 1940.
 
o  8.
An employee benefit plan within meaning of Employee Retirement Income Security
Act of 1974, if investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if employee benefit plan
has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.
 
o  9.
A trust, with total assets in excess of $5,000,000, not formed for specific
purpose of acquiring Class A Common Stock offered, whose purchase is directed by
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D.
o  f.
An entity in which all equity owners are accredited investors as described
above.

 
PURCHASER MUST INDICATE THE APPLICABLE CATEGORY OR CATEGORIES BY INITIALING EACH
APPLICABLE SPACE ABOVE; IF JOINT INVESTORS, BOTH PARTIES MUST INITIAL.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           Subscription Information.  Please complete the following
information.
 
Shares:
    363,636            
SubscriptionAmount (@ $2.75 per share):
  $ 1,000,000  



 

 
Integrated Surgical Systems, Inc.
 
Name Purchaser would like to appear on Company's Ledger of Common Stock

 
Indicate ownership as:
 
o (a)
Individual

o (b)
Community Property

o (c)
Joint Tenants with Right of Survivorship           ) All parties

o (d)
Tenants in Common                                                ) must sign

o (e)
Corporate

o (f) 
Partnership

o (g)
Trust

 

401 Wilshire Blvd., Suite 1020       Address of Residence   Address for Sending
Notices   (or Business, if not an individual)       (if different)          
Santa Monica, CA  90401       City, State and Zip Code       City, State and Zip
Code           310-526-5006       Telephone Number     Telephone Number  

 
The Purchaser is a resident of, or (in the case of an entity) is organized under
the laws of, the State of Delaware.
 
Purchaser's Taxpayer ID or Social Security No.:
68-0232575
 
 
Citizen of:
 
Delaware
 
 
E-mail Address:
 
 

 
[remainder of page intentionally left blank; Agreement continues on following
page]
 
 
14

--------------------------------------------------------------------------------

 
 
6.             Covenants.  In addition to the other agreements and covenants set
forth herein, the applicable parties hereto covenant as follows:
 
(a)           Use of Proceeds; Conversion of Certain Unpaid Compensation.  The
Company will use the net proceeds from the Offering for working capital and
general corporate purposes, including for the purpose of retiring no more than
$178,400 in certain current liabilities (the “Permitted Liability Payment”),
which are listed on Schedule 6(a) to this Agreement.  A more detailed
description of the way in which the Company will use the proceeds from the
Offering is included on Schedule 6(a) of this Agreement.  The Company shall
cause any accrued but unpaid compensation as of the First Closing Date (as
defined below) that is not paid out by the Permitted Liability Payment to be
converted to shares of Common Stock at a price equal to the Purchase Price.
 
(b)           Agreement Regarding New Debt.  The Company agrees that during the
period of time from the date the first Security is sold (the “First Closing
Date”) and the date the registration statement filed by the Company pursuant to
Section 9(a) becomes effective (such date, the “End Date”), it will not incur
any additional significant debt without the prior written approval of the
Placement Agent, which approval shall not be unreasonably withheld.  For
purposes of this Section 6(b), “significant debt” is defined as a single
occurrence of borrowing outside the normal course of the Company’s business that
is in excess of $25,000.
 
(c)           Other Restrictions and Obligations.  The Company agrees that for
the period of time from the First Closing Date until the End Date, it will:
 
(i)             not issue any shares of Preferred Stock or any securities or
instruments convertible into Preferred Stock;
 
(ii)            not issue any options or rights to purchase stock of the Company
to any officer, director, employee, or consultant of the Company unless such
options or rights vest equally over a period of thirty-six (36) months or
longer; and
 
(iii)           require their officers, directors, employees and consultants to
execute and deliver an Employee Proprietary Information and Inventions Agreement
substantially in a form of Exhibit E attached hereto.
 
(d)           Board of Directors.  The Company agrees that immediately upon the
registration of any capital stock of the Company (or its successor) under
Section 12 of the Securities Exchange Act of 1934, as amended (“Exchange Act”),
the Company shall cause (i) the number of members of the Board to be
increased  to five and (ii) the appointment of three independent directors who
are reasonably acceptable to the Placement Agent.
 
Pursuant to Section 11(b) of this Agreement, the Placement Agent may, in its
sole discretion, waive any of the foregoing covenants of the Company in this
Section 6, on behalf of the Purchaser.
 
 
15

--------------------------------------------------------------------------------

 
 
7.             Market Stand-Off; Purchaser Distribution.
 
(a)           Lock-Up.  In connection with the initial underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, Purchaser shall not,
without the prior written consent of the Company’s managing underwriter, (i)
lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock (whether such shares or any such
securities are then owned by the Purchaser or are thereafter acquired), or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of stock or such other securities, in cash or
otherwise.  Such restriction (the "Market Stand-Off") shall be in effect for
such period of time following the date of the final prospectus for the offering
as may be requested by the Company or such underwriters.  In no event, however,
shall such period exceed 180 days or such longer period requested by the
underwriters to comply with regulatory restrictions on the publication of
research reports (including, without limitation, NASD 2711).  In the event of
the declaration of a stock dividend, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company's outstanding securities without receipt of consideration, any new,
substituted or additional securities that are by reason of such transaction
distributed with respect to any Company Common Stock subject to the Market
Stand-Off, or into which such Company Common Stock thereby becomes convertible,
shall immediately be subject to the Market Stand-Off.  To enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Shares until the end of the applicable stand-off period.  This Section 7(a)
shall not apply to Shares registered in the public offering under the Securities
Act, and the Purchaser shall be subject to this Section 7(a) only if the
directors and officers of the Company are subject to similar arrangements.
 
(b)           Purchaser Distribution.  The Company acknowledges and agrees that
the Purchaser is a public company with a significant number of stockholders, and
that it may, so long as it complies with applicable securities laws, distribute
any and all Shares to such stockholders (the “Purchaser Stockholders”) at any
time, including by way of a rights offering or other distribution, and the
Company will reasonably cooperate with any such distribution (including by
taking reasonable actions in coordination with the Purchaser to structure such
distribution, and the Company’s concurrent offering of securities in an
appropriate manner to comply with applicable securities laws).
 
(c)           Inapplicability of Lock-Up Upon Distribution.  The Company
acknowledges and agrees that  to the extent the Purchaser distributes the Shares
to the Purchaser Stockholders, then, (i) the Affiliated Purchaser Stockholders
shall be subject to the lock-up obligation described in Section 7(a), and (ii)
all other Purchaser Stockholders shall not be subject to the lock-up obligation
described in Section 7(a).
 
(d)           Shares.  As used in this Section 7 and in Section 9, the term
"Shares" refers to the purchased Shares, all securities received in replacement
of or in connection with the Shares pursuant to stock dividends or splits, all
securities received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Purchaser is entitled by reason of
Purchaser's ownership of the Shares.
 
 
16

--------------------------------------------------------------------------------

 
 
8.             Restrictive Legends and Stop-Transfer Orders.
 
(a)           Legends.  The certificate or certificates representing the Shares
shall bear the following legends (as well as any legends required by applicable
state corporate law and the Securities Laws):
 
 
(i)
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL (OR OTHER EVIDENCE) IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.

 
 
(ii)
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF A SUBSCRIPTION AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER DATED FEBRUARY __, 2011, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.

 
 
(iii)
Any legend required to be placed thereon by any appropriate securities
commissioner.

 
(b)           Stop-Transfer Notices.  Purchaser agrees that, to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate "stop transfer" instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
(c)           Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
 
(d)           Removal of Legend.  The Shares held by Purchaser will no longer be
subject to the legend referred to in Section 8(a)(ii) following the expiration
or termination of the lock-up provisions of Section 7 (and of any agreement
entered pursuant to Section 7).  After such time, and upon Purchaser's request,
a new certificate or certificates representing the Shares shall be issued
without the legend referred to in Section 8(a)(ii), and delivered to Purchaser.
 
 
17

--------------------------------------------------------------------------------

 
 
9.             Public Company Status; Resale Registration; Piggyback
Registration.
 
(a)           Public Company Status.  The Company will use reasonable best
efforts to become a publicly traded and publicly reporting company under both
the Securities Act and the Exchange Act, including without limitation, it will
use reasonable best efforts to file a registration statement with the Securities
and Exchange Commission (“SEC”) on Form S-1 covering the registration of Common
Stock of the Company (the “IPO S-1”) within 120 days after the First Closing
Date, and shall cause such registration statement to be declared effective by
the SEC within 180 days after the First Closing Date, and the Company shall take
all such other actions associated with being a publicly traded company,
including, if the Company qualifies, or can reasonably take appropriate actions
to qualify (such determination to be made at the sole discretion of the
Placement Agent), for listing on The NASDAQ Stock Market (“NASDAQ”), filing an
application for listing the Common Stock on NASDAQ, or such other exchange as
agreed to by the Company and the Placement Agent.
 
(b)           Resale Registration.  The Company will use reasonable best efforts
to file with the SEC a registration statement on Form S-1 (the “Resale
Registration Statement”) for the registration and the resale under Rule 415 of
the Securities Act, of the Shares at the same time as it files the IPO S-1, and
shall cause the Resale Registration Statement to be declared effective by the
SEC within 180 days after the First Closing Date.  The Company shall also cause
the Resale Registration Statement to continue to be effective and updated for
all material information and developments by taking all actions necessary,
including filing with the SEC all necessary post-effective amendments to the
Resale Registration Statement and/or “stickers” or prospectus supplements, as
required by law, rule or as reasonably requested by the Purchaser, until the
earliest to occur of  (a) all Shares being sold by the Purchaser or, to the
extent the Purchaser has distributed the Shares to the Purchaser Stockholders,
being sold by the Purchaser Stockholders or (b) such time as Rule 144 or another
similar exemption under the Securities Act is available for the sale of all
Shares by the Purchaser or, to the extent the Purchaser has distributed the
Shares to the Purchaser Stockholders, by the Purchaser Stockholders, without
volume or manner of sale restrictions during a three-month period without
registration.  The Resale Registration Statement shall at all times comply with
all applicable securities laws, including those pertaining to accuracy of
disclosure, and the Company shall, at the Purchaser’s request, provide such
indemnities as are customary for sellers under a Resale Registration Statement
(and a piggy back registration statement described below) in connection with the
information provided by the Company, and the Purchaser shall likewise provide
such customary indemnities in connection with the information provided by the
Purchaser specifically for inclusion in such Resale Registration Statement
(and/or piggy back registration statement, as described below).
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Piggyback Registration Rights.  The Company agrees that if, after
the date hereof, the Board shall authorize the filing of a registration
statement under the Securities Act (other than a registration statement on Form
S-8, Form S-4 or any other form that does not include substantially the same
information as would be required in a form for the general registration of
securities) in connection with the proposed offer of any of its securities by it
or any corporation with which it may combine or merge subsequent to the
Offering, the Company shall: (A) promptly notify the Purchaser that such
registration statement will be filed and that the Shares purchased pursuant to
this Agreement, which were not included in the Resale Registration Statement
(or, if included in the Resale Registration Statement, Shares that continue to
be restricted securities as a result of the Resale Registration Statement not
continuing to be effective) and are then held by the Purchaser (hereinafter the
“Registrable Securities”) will be included in such registration statement at
such Purchaser’s request; (B) cause such registration statement to cover all of
such Registrable Securities issued to such Purchaser for which such Purchaser
requests inclusion; (C) use reasonable best efforts to cause such registration
statement to become effective as soon as practicable; and (D) take all other
reasonable action necessary under any Federal or state law or regulation of any
governmental authority to permit all such Registrable Securities that have been
issued to such Purchaser to be sold or otherwise disposed of, and will maintain
such compliance with each such Federal and state law and regulation of any
governmental authority for the period necessary for such Purchaser to promptly
effect the proposed sale or other disposition, but no later than the date that,
assuming compliance with all of the requirements of Rule 144 promulgated under
the Securities Act, the Purchaser would be entitled to sell the Registrable
Securities pursuant to Rule 144.  If the Purchaser desires to include in such
registration statement all or any part of the Registrable Securities held by
him/her/it, he/she/it shall, within twenty (20) days after the above-described
notice from the Company, so notify the Company in writing.  Such notice shall
state the intended method of disposition of the Registrable Securities by the
Purchaser.  If the Purchaser decides not to include all of his/her/its
Registrable Securities in any registration statement thereafter filed by the
Company, the Purchaser shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.
 
(d)           Underwriting Requirements.  In connection with any registration
statement subject to Section 9(b) involving an underwritten offering of shares
of the Company’s capital stock, the Company shall not be required to include any
of the Purchaser’s Registrable Securities in such underwriting unless the
Purchaser accepts the terms of the underwriting as agreed upon between the
Company and its underwriters, and then only in such quantity as the Placement
Agent in its sole discretion determines will not jeopardize the success of the
offering by the Company.  If the total number of Securities and Placement Agent
Shares to be included in such offering (the “Requested Securities”) exceeds the
number of securities to be sold (other than by the Company) that the Placement
Agent in its reasonable discretion determine is compatible with the success of
the offering, then the Company shall be required to include in the offering only
that number of such Requested Securities, which the Placement Agent in its sole
discretion determines will not jeopardize the success of the offering.  If the
Placement Agent determine that less than all of the Requested Securities
requested to be registered can be included in such offering, then the securities
to be registered that are included in such offering shall be allocated among the
holders of the Securities and Placement Agent Shares (collectively, the
“Holders”) in proportion (as nearly as practicable to) the number of Requested
Securities owned by each Holder.  To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest 10
shares.  Notwithstanding the foregoing, in no event shall the number of
Requested Securities included in the offering be reduced below thirty percent
(30%) of the total number of securities included in such offering, unless such
offering is the initial public offering of the Company, in which case the
Holders may be excluded further if the Placement Agent makes the determination
described above and no other shareholder’s securities are included in such
offering.  For purposes of the provision in this Section 9(c) concerning
apportionment, for any Holder that is a partnership, limited liability company,
or corporation, the partners, members, retired partners, retired members,
stockholders, and affiliates of such Holder, or the estates and immediate family
members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing persons, shall be deemed to
be a single “Holder,” and any pro rata reduction with respect to such “Holder”
shall be based upon the aggregate number of Requested Securities owned by all
persons included in such “Holder,” as defined in this sentence.
 
 
19

--------------------------------------------------------------------------------

 
 
(e)           Abandonment or Delay of Registration.  Notwithstanding any other
provision of this Section 9, the Company may at any time abandon or delay any
registration commenced by the Company.  In the event of such an abandonment by
the Company, the Company shall not be required to continue registration of the
Registrable Securities requested by the Purchaser for inclusion, the Purchaser
shall retain the right to request inclusion of the Registrable Securities as set
forth above and the withdrawn registration shall not be deemed to be a
registration request for the purposes of this Section 9.
 
(f)            Expenses.  The Holders shall be responsible for all underwriting
discounts and selling commissions with respect to the Purchaser’s Registrable
Securities being sold.  The Company will pay all other expenses incurred by it
associated with each registration, including, without limitation, all filing and
printing fees, the Company’s counsel and accounting fees and expenses, costs
associated with clearing the Purchaser’s Registrable Securities for sale under
applicable Securities Laws, listing fees, and reasonable fees and disbursements
of a single special counsel to the Holders having securities being registered
under such registration statement.
 
(g)           Qualification in States.  Prior to any public offering of
Registrable Securities, the Company will use reasonable best efforts to register
or qualify or cooperate with the Purchaser and applicable counsel to the holders
of securities being registered in connection with the registration or
qualification of the Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Purchaser as
shall be reasonably appropriate in the opinion of the Company and do any and all
other commercially reasonable acts or things necessary or advisable to enable
the distribution in such jurisdictions of the Registrable Securities covered by
the registration statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 9(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
9(f), or (iii) file a general consent to service of process in any such
jurisdiction; and provided further that (notwithstanding anything in this
Agreement to the contrary with respect to the bearing of expenses) if any
jurisdiction in which any of such Registrable Securities shall be qualified
shall require that expenses incurred in connection with the qualification
therein of any such Registrable Securities be borne by the selling holders of
securities to be registered, then the such selling holders shall, to the extent
required by such jurisdiction, pay their pro rata share of such qualification
expenses.
 
 
20

--------------------------------------------------------------------------------

 
 
(h)           Effectiveness.
 
(i)           Subject to the terms and conditions of this Agreement, the Company
shall use reasonable best efforts to have the registration statement filed
pursuant to this Section 9 declared effective.  The Company shall notify the
Purchaser by facsimile or e-mail as promptly as practicable after the
registration statement is declared effective and shall simultaneously provide
the Purchaser with copies of any related prospectus to be used in connection
with the sale or other disposition of the Registrable Securities covered
thereby.
 
(ii)           The Company may delay the disclosure of material non-public
information concerning the Company by suspending the use of any prospectus
included in any registration statement contemplated hereunder required to
contain such information, the disclosure of which at the time is not, in the
good faith opinion of the Company, in the best interests of the Company (an
“Allowed Delay”); provided, that the Company shall promptly (a) notify the
Purchaser in writing of the existence of (but in no event, without obtaining an
agreement from the Purchaser agreeing to keep the information confidential,
shall the Company disclose to such Purchaser any of the facts or circumstances
regarding) material non-public information giving rise to an Allowed Delay, (b)
advise the Purchaser in writing to cease all sales under the registration
statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.
 
(i)            Other Registration Rights Agreements.  Other than as set forth on
Schedule 3(b)(iii), the Company may not grant registration rights to holders of
their capital stock that are better than the rights granted to the other
investors in the Offering.
 
Pursuant to Section 11(b) of this Agreement, the Placement Agent may, in its
sole discretion, waive any of the foregoing covenants of the Company in this
Section 9, on behalf of the Purchaser.
 
10.           Conditions to Closing.
 
(a)           Conditions to the Company’s Obligation to Sell.  The obligation of
the Company hereunder to issue and sell the Shares to the Purchaser is subject
to the satisfaction, at or before the applicable Closing Date of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:
 
(i)            The Purchaser shall have complied with Section 2(a);
 
(ii)           The representations and warranties of the Purchaser shall be true
and correct in all material respects; and
 
(iii)          No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Conditions to Each Purchaser’s Obligation to Purchase.  The
obligation of the Purchaser hereunder to purchase the Shares is subject to the
satisfaction, at or before the applicable Closing Date of each of the following
conditions, provided that these conditions are for the Purchaser’s sole benefit
and may be waived by the Purchaser at any time in his/her/its sole discretion:
 
(i)            The Company shall have complied with Section 2(c);
 
(ii)           The representations and warranties of the Company shall be true
and correct as of the applicable Closing Date, and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable Closing Date.  The Purchaser shall have
received a certificate or certificates, executed by the chief executive officer
of the Company, dated as of the applicable Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Purchaser
including, but not limited to certificates with respect to the Company’s
charter, by-laws and Board of Directors’ resolutions relating to the
transactions contemplated hereby;
 
(iii)          No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement;
 
(iv)          No event shall have occurred which would reasonably be expected to
have a Material Adverse Effect;
 
(v)           The Company shall have caused its legal counsel, Richardson &
Patel LLP to deliver a legal opinion addressed to the Purchaser with respect to
the matters set forth on Exhibit D attached hereto; and
 
(vi)          The Company shall have provided such other documents as the
Placement Agent may reasonably request, each in form and substance satisfactory
to the Placement Agent.
 
11.           Miscellaneous.
 
(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.
 
(b)           Entire Agreement; Enforcement of Rights.  This Agreement together
with the exhibits and schedules attached hereto, set forth the entire agreement
and understanding of the parties relating to the subject matter herein and
supersedes any and all prior agreements or discussions between them, including
any term sheet, letter of intent or other document executed by the parties prior
to the date hereof relating to such subject matter.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement;
provided, however, that the Purchaser acknowledges and agrees that the Placement
Agent may, in its sole discretion acting by prior written consent on behalf of
Purchaser, waive any covenant of the Company described in Section 6 and Section
9.  The failure by either party to enforce any rights under this Agreement shall
not be construed as a waiver of any rights of such party.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  If the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(d)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
 
(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by fax or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party's address or fax number as set forth below or as subsequently
modified by written notice.
 
(f)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(g)           Successors and Assigns.  The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company's successors
and assigns.  The covenants and obligations of the Company hereunder, including
without limitation the registration obligations described in Section 9, shall
inure to the benefit of, and be enforceable by the Purchaser against the
Company, its successors and assigns, including any entity into which the Company
is merged.  The rights and obligations of Purchaser under this Agreement may
only be assigned with the prior written consent of the Company; provided,
however, that if the Purchaser distributes the Shares to the Purchaser
Stockholders, the piggy back registration rights granted pursuant to Section
9(c) shall be assignable without the prior written consent of the Company to
those Purchaser Stockholders that are unable to sell Shares distributed to them
by the Purchaser as a non-affiliate (as defined under Rule 144 of the Securities
Act) under Rule 144 of the Securities Act.
 
(h)           Third Party Beneficiary.  This Agreement is intended for the
benefit of the undersigned parties and their respective permitted successors and
assigns, and the Placement Agent, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.
 
 
23

--------------------------------------------------------------------------------

 
 
(i)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(j)            Expenses.  Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreement; provided, however, that the Company shall, on the First Closing
Date, reimburse the fees and expenses of Manatt as counsel to the Placement
Agent and Purchaser, up to $30,000.
 
(k)           Survival.  The representations, warranties, covenants and
agreements made herein shall survive the closing of the transaction contemplated
hereby.  All statements as to factual matters contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.  The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
the Purchaser, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, any
of the Purchaser or any of their representatives
 
(l)            Attorneys’ Fees.  In the event that any suit or action is
instituted under or in relation to this Agreement, including without limitation
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
(m)           Remedies.  All remedies afforded to any party by law or contract,
shall be cumulative and not alternative and are in addition to all other rights
and remedies a party may have, including any right to equitable relief and any
right to sue for damages as a result of a breach of this Agreement.  Without
limiting the foregoing, no exercise of a remedy shall be deemed an election
excluding any other remedy.
 
(n)           Consent of Spouse.  If the Purchaser is married on the date of
this Agreement, such Purchaser’s spouse shall execute and deliver to the Company
the Spousal Consent, effective on the date hereof.  Notwithstanding the
execution and delivery thereof, such consent shall not be deemed to confer or
convey to the spouse any rights in such Purchaser’s Shares that do not otherwise
exist by operation of law or the agreement of the parties.  If any Purchaser
should marry or remarry subsequent to the date of this Agreement, such Purchaser
shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute and
deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.
 
[Remainder of Page Intentionally Left Blank]

 
24

--------------------------------------------------------------------------------

 

The Purchaser, by his or her signature below, or by that of its authorized
representative, confirms that Purchaser has carefully reviewed and understands
this Agreement.
 
IN WITNESS WHEREOF, the Purchaser has executed this Agreement as of April 20,
2011.
 

PURCHASER (if individual):   PURCHASER (if entity):           Integrated
Surgical Systems, Inc. Signature   Name of Entity           By: /s/ Gary
Schuman       
Name (type or print)
              Name: Gary Schuman                  Its:  Chief Financial
Officer   Signature of Co-Signer (if any)                 Name of Co-Signer
(type or print)    

 
AGREED AND ACCEPTED as of April 20, 2011.
 
CLEARSIGN COMBUSTION CORPORATION
 

By: /s/ Rick Rutkowski  

Rick Rutkowski, President and Chief Executive Officer
 
 
25

--------------------------------------------------------------------------------